DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filler 60 in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show filler 60 in [0044]  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both filler in [0044] and planar step surfaces in [0056].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-13, 17-19, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooten et al. (US 10849246), Hooten hereinafter.
Regarding claim 1, Hooten teaches an electronic device (electronic device 1500), comprising: a display (display component 1534) configured to produce an image, wherein the display has a display layer (bent portion of 1534) with a bent tail (bent portion of 1534 since it is bent); a housing (exterior portions 1522) surrounding an interior region (region including 1534); and a molded polymer member (1552, 1524, and 1554) having a surface (adhesive 1554 and the side portions of 1524) attached to the housing, wherein at least a portion of the bent tail is embedded in the molded polymer member (see figs 22 and 23).
Regarding claim 2, Hooten teaches the electronic device defined in claim 1 wherein the molded polymer member comprises a ring-shaped member (the encapsulating material may surround the periphery of the display thus forming a ring, see col 12 line 66) running along a peripheral edge of the display.
Regarding claim 3, Hooten teaches the electronic device defined in claim 1 wherein the molded polymer member has a first ring-shaped portion with a first modulus (encapsulating material 1552) of elasticity and has a second ring-shaped portion with a second modulus of elasticity (inner portions 1524) that is different than the first modulus of elasticity (see figs 22 and 23).
Regarding claim 6, Hooten teaches the electronic device defined in claim 1 wherein display layer comprises a flexible polymer substrate (see col 12 line 45) with an array of pixels, wherein the bent tail is formed from a portion of the flexible polymer substrate (the tail is a continuous part of the display), and wherein the display has a display cover layer (1532 in figs 22 and 23) that overlaps the array of pixels.
Regarding claim 8, Hooten teaches the electronic device defined in claim 1 wherein the display comprises a display cover layer (1532) having an inwardly facing surface (the inward surface that can be seen in figs 22 and 23) and wherein the molded polymer member has a first surface (the upper surface of the polymer layer) that contacts the inwardly facing surface (it contacts the cover at the top right and top left corners) and an opposing second surface (1554 in figs 22 and 23) that is attached to the housing.
Regarding claim 9, Hooten teaches the electronic device defined in claim 8 further comprising a layer of adhesive (1554 in figs 22 and 23) configured to attach the second surface to the housing.
Regarding claim 10, Hooten teaches the electronic device defined in claim 1 wherein the molded polymer member has a first portion (1552) between respective portions of the bent tail and comprises a second portion (1554 in figs 22 and 23) that contacts an outwardly facing surface of the bent tail.
Regarding claim 11, Hooten teaches the electronic device defined in claim 10 wherein the first and second portions have first and second different elastic modulus values (1552 and 1554 can be made of the same material or different materials and different materials have different material properties, for example, different moduli of elasticity).
Regarding claim 12, Hooten teaches the electronic device defined in claim 1 wherein the housing has a ledge portion (1522 has a ledge) configured to form at least part of a housing recess (1522 has a recess).
Regarding claim 13, Hooten teaches the electronic device defined in claim 12 wherein the molded polymer member has a protruding portion (inner portion 1524 is protruding into the outer portion 1522) that is received within the housing recess and wherein the ledge portion is configured to retain the molded polymer member against the housing (see figs 22 and 23).
Regarding claim 17, Hooten teaches an electronic device (1500), comprising: a housing having a surface (1522); a display panel having an array of pixels on a flexible substrate (1534) with a tail that is bent back on itself; a display cover layer (1532) that overlaps the display panel; and a ring-shaped molded polymer member (1552, 1524, and 1554) in which at least a portion of the tail is embedded, wherein the ring-shaped molded polymer member runs around a peripheral edge of the array of pixels and has a surface that is attached to the surface of the housing (it is attached to the housing via 1554). 
Regarding claim 18, Hooten teaches the electronic device defined in claim 17 further comprising a layer of adhesive (layer 1554) that is configured to attach the surface of the ring-shaped molded polymer member to the surface of the housing (see figs 22 and 23).
Regarding claim 19, Hooten teaches electronic device defined in claim 17 wherein the ring-shaped molded polymer member has a portion that protrudes laterally past an outwardly facing peripheral edge of the display cover layer (1524 protrudes past the edges of 1532).
Regarding claim 21, Hooten teaches an electronic device (1500), comprising: a housing having a surface (1522); a display panel having an array of pixels (1534); a display cover layer that overlaps the display panel (1532); and a clear molded polymer member (1552, 1524, and 1554) between the display cover layer and the display panel (see figs 22, 23, and col 30 line 11).
Regarding claim 22, Hooten teaches the electronic device defined in claim 21 wherein the display panel has a bent edge region (the bent portion of display 1534) and a surface in the bent edge region (the inner surface of 1534 at the bent portion) with a curved shape and wherein the clear molded polymer member has a curved inner surface (the polymer 1552 fills in the bent region) that matches the curved shape of the display panel in the bent edge region.
Regarding claim 23, Hooten teaches the electronic device defined in claim 21 wherein the display panel has a bent tail portion embedded in polymer (the bent tail of 1534 is embedded in the polymer 1552).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hooten in view of Fournier et al. (US 10631437) Fournier hereinafter.
Regarding claim 4, Hooten teaches the electronic device defined in claim 1 , Hooten does not specifically point out a metal member embedded in the molded polymer member.
However, Fournier teaches an electronic device comprising a metal member (a metal ring embedded inside 154, see fig 5 and col 12 line 14) embedded in a molded polymer member (polymer member 154 and 156).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hooten by embedding a metal member in the polymer member as taught by Fournier since doing so would increase the strength on the polymer member.
Regarding claim 14, Hooten teaches the electronic device defined in claim 1 except for it further comprising: a printed circuit; and a display driver integrated circuit on the printed circuit, wherein a portion of the molded polymer member contacts the printed circuit.
Fournier teaches an electronic device with a display having a tail bent back on itself comprising: a printed circuit (printed circuits 212, 214, and 216); and a display driver integrated circuit on the printed circuit (implicit, electronic displays all have display drivers), wherein a portion of the molded polymer member contacts the printed circuit (158 in figs 5, 6, and 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hooten by adding a circuit as taught by Fournier since doing so would allow the display to be connected with the other electronic components of the device.
Regarding claim 15, Hooten in view of Fournier teaches the electronic device defined in claim 14 wherein the bent tail is electrically coupled to the printed circuit (via 224 in fig 5 of Fournier) and wherein the molded polymer member contacts the printed circuit (212 and 214 are the printed circuit and 212 contacts the polymer member 156).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hooten in view of Kuwabara et al. (US 20160109852), Kuwabara hereinafter.
Regarding claim 16, Hooten teaches the electronic device defined in claim 1 but does not further comprise a wrist band coupled to the housing.
Kuwabara teaches an electronic device (100 in fig 3D), comprising a wrist band (wristband 125 in fig 1A) coupled to the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hooten by adding a wristband as taught by Kuwabara since doing so would allow the user to wear the device on their wrist.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Hooten.
Regarding claim 20, Kuwabara teaches a wristwatch (100 in fig 3D), comprising: a display (display 102) with an array of pixels on a substrate having a protruding strip-shaped portion that is bent back on itself to create a bend (see fig 3D); a display cover layer (display portion of housing 126 and “a protective cover may be provided on the display portion” in paragraph 64) that covers the array of pixels; a housing having a housing surface (housing 126); a wristband coupled to the housing (wristband 125); but Kuwabara does not teach a molded polymer member in which the bend is embedded, wherein the molded polymer member has a first surface that contacts the display cover layer and a second surface that is attached to the housing surface.
Hooten teaches an electronic device comprising: a molded polymer member (1552, 1524, and 1554) in which the bend is embedded (see figs 22 and 23), wherein the molded polymer member has a first surface (it contacts the cover at the top right and top left corners) that contacts the display cover layer and a second surface (it is attached to the housing via 1554) that is attached to the housing surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kuwabara by adding a molded polymer layer as taught by Hooten since doing so would provide structural support and cushioning from impact for the display.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hooten in view of Wang (US 20220309980).
Regarding claim 24, Hooten teaches the electronic device defined in claim 21 wherein the display panel has an outer surface with a planar portion (the top surface of display 1534) but does not teach the clear molded polymer member having a planar inner surface that is attached to the planar portion.
Wang teaches an electronic device with a clear molded polymer member (fibers 82 that have fiber cores 84, see fig 12 and paragraphs [0052-0053]) having a planar inner surface that is attached to a planar portion of a display (the inner surface in contact with the display 100 is flat, see fig 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hooten by making the inner surface of the polymer layer flat as taught by Wang since doing so would allow the polymer surface to mate and join with a flat display layer.
Regarding claim 25, Hooten teaches the electronic device defined in claim 21 but does not teach the display cover layer having an inner surface with a curved cross-sectional profile, wherein the clear molded polymer member has a curved outer surface that is attached to the inner surface of the display cover layer, and wherein the clear molded polymer layer has a planar inner surface.
Wang teaches an electronic device with a display cover layer (clear portion 12-1) having an inner surface with a curved cross-sectional profile (see fig 12 and paragraph [0070]), and a clear molded polymer member (fibers 82 that have fiber cores 84, see paragraphs [0052-0053]) that has a curved outer surface that is attached to the inner surface of the display cover layer (the surface in contact with 12-1 is curved), and wherein the clear molded polymer layer has a planar inner surface (the inner surface in contact with the display 100 is flat, see fig 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hooten by making the mating surfaces of the cover layer and the polymer layer curved and the inner surface of the polymer layer flat as taught by Wang since doing so would allow the polymer layer to mate and join with a flat display and a curved cover.
Regarding claim 26, Hooten teaches the electronic device defined in claim 21 but does not teach the display cover layer having an inner surface with a curved cross-sectional profile, wherein the clear molded polymer member has a curved outer surface that is attached to the inner surface of the display cover layer, and wherein the clear molded polymer layer has an inner surface with curved surfaces that are attached to mating curved surfaces of the display panel.
Wang teaches an electronic device with a display cover layer (clear portion 12-1) having an inner surface with a curved cross-sectional profile (see fig 14 and paragraph [0070]), and a clear molded polymer member (fibers 82 that have fiber cores 84, see paragraphs [0052-0053]) that has a curved outer surface that is attached to the inner surface of the display cover layer (the surface in contact with 12-1 is curved), and wherein the clear molded polymer layer has an inner surface (the surface in contact with the display 100) with curved surfaces that are attached to mating curved surfaces of the display. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hooten by making the mating surfaces of the cover layer and the polymer layer curved and the inner surface of the polymer layer flat as taught by Choi since doing so would allow the polymer layer to mate and join with a curved display and a curved cover.

Claims 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hooten in view of Choi et al. (US 11159660).
Regarding claim 27, Hooten teaches an electronic device (1500), comprising: a display layer (1534) configured to produce an image, wherein the display layer has a bent tail (display 1534 has a tail portion that bends back on itself); a display cover layer (1532) overlapping the display layer; a molded polymer member (1552, 1524, and 1554) coupled to an inner surface (the inner surface of 1532) of the display cover layer, wherein the bent tail is embedded in the molded polymer member (see figs 22 and 23); but does not teach a housing having a housing surface that is separated from an opposing edge surface of the molded polymer member by a gap.
Choi teaches an electronic device (100) with a housing surface (210) separated from an opposing edge surface (edge of 230) of a polymer member (230) by a gap (244 in figs 5A and 5B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hooten by separating the housing surface and polymer layer surface by a gap as taught by Choi since doing so would provide tolerance for the movement of the device parts.
Regarding claim 28, Hooten in view of Choi teaches the electronic device defined in claim 27 wherein the gap has an uneven width (gap 244 of Choi has uneven width, see figs 5A and 5B).
Regarding claim 29, Hooten in view of Choi teaches the electronic device defined in claim 27 wherein the molded polymer member has a first surface facing the display cover layer and an opposing second surface facing away from the display cover layer and wherein the gap has a first width at the first surface and a second width that is greater than the first width at the second surface (gap 244 of Choi has different widths at the top and bottom).
Regarding claim 30, Hooten in view of Choi teaches the electronic device defined in claim 29 wherein the edge surface of the molded polymer member has a chamfer (there is a chamfer at the second surface) adjacent to the second surface.
Regarding claim 31, Hooten in view of Choi teaches the electronic device defined in claim 27 wherein the gap comprises an air-filled gap (244 of Choi is air filled).
Regarding claim 32, Hooten in view of Choi teaches the electronic device defined in claim 27 further comprising a material that fills the gap (1524, 1552, and 1554 of Hooten) wherein the material comprises a material selected from the group consisting of: a liquid and an elastomeric polymer (1552 of Hooten is made from epoxy or resin).
Regarding claim 33, Hooten in view of Choi teaches the electronic device defined in claim 27 wherein the edge surface of the molded polymer member has an angled (gap 244 of Choi is tapered) profile that creates a tapered shape for the gap.
Regarding claim 34, Hooten in view of Choi teaches the electronic device defined in claim 27 wherein the edge surface has a recessed portion (the edge is part of the recess of gap 244 and the gap has uneven width) that creates an uneven width for the gap.
Regarding claim 35, Hooten in view of Choi teaches the electronic device defined in claim 27 wherein the housing surface has a recessed portion that creates an uneven width for the gap (gap 244 of Choi has portion recessed unevenly in the housing).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hooten in view of Choi in further view Wang (US 20220309980).
Regarding claim 36, Hooten in view of Choi teaches the electronic device defined in claim 27, but does not teach a polymer layer (upper portion 82-2) between a portion of the molded polymer layer (lower portion 82-1) and the display cover layer that has an elastic modulus less than an elastic modulus of the molded polymer layer.
Wang teaches an electronic device with a polymer layer (upper portion 82-2, in the specification there is a typo, this layer is referred to as 80-2) between a portion of the molded polymer layer (lower portion 82-1, in the specification there is a typo, this layer is referred to as 80-1) and a display cover layer (12-1 in fig 12) that has an elastic modulus less than an elastic modulus of the molded polymer layer (the fibers in 82-2 are tilted while in 81-1 they are vertical, vertical fibers are stiffer than tilted fibers, see paragraph [0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hooten in view of Choi by adding a polymer layer with lower elasticity between the molded polymer layer and the cover as taught by Wang since doing so would give a bit of tolerance for the movement of the parts like the display layer (due to temperature for example) since the weaker layer can elastically absorb the shifts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDAKIR HUSSIEN whose telephone number is (571)272-8410. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                                        

/M.H./Examiner, Art Unit 2841